DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (claims 1-3,5-6,8-12,15-20, 22-25, 28 and 54) in the reply filed on 3/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-3,5-6,8-12,15-20, 22-25, 28, 30 and 54 are pending.
Claim 30 is drawn to a non-elected invention (i.e., Group 2).
Claims 1-3,5-6,8-12,15-20, 22-25, 28 and 54 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 10/8/2020 and 3/16/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the patient" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a method of treating hyperglycemia in a subject and it is not clear if the subject has hyperglycemia before treatment. Applicant may want to amend the claim to something like “A method of treating hyperglycemia in a patient having hyperglycemia…..”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 15, 18 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkan et al. (IDS, WO 2009/137572).
The instant claims are broadly drawn to a method of treating hyperglycemia in a subject comprising administering an effective amount of larazotide or larazotide derivative in a regimen sufficient to reduce intestinal barrier dysfunction, wherein the subject has type 1 or type 2 diabetes (claim 2), wherein the subject has metabolic syndrome (claim 3), wherein the patient is undergoing therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 6), wherein the patient remains hyperglycemic despite therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 8).
Alkan et al teach that a number of diseases can be treated by inhibiting biological barrier permeability and for the inhibition of peptide translocation across biological barriers including type 1 diabetes mellitus (abstract, [0013], [0022], [0032]) and they teach administering AT-1001, octapeptide (GGVLVQPG (SEQ ID NO:1)) for treating type 1 diabetes. Regarding claim 15, they teach a number of peptides having deletion of 2-3 amino acids compared to the amino acid sequence of SEQ ID NO:1 (see Table 20). They teach that the administration of AT-1001 can comprise additional agents for glucose metabolism for example insulin [0090].  Regarding claim 18, Alkan et al teach administering the compound in a salt form [0086]. Regarding claims 8 and 54,  they teach that a method of treating diabetes response in a subject such as human by administering one or more compounds of the invention provided with insulins and derivatives thereof [0099].

Claim(s) 1-3, 5-6, 15 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasano et al. (IDS, WO 2006/135811).
The instant claims are broadly drawn to a method of treating hyperglycemia in a subject comprising administering an effective amount of larazotide or larazotide derivative in a regimen sufficient to reduce intestinal barrier dysfunction, wherein the subject has type 1 or type 2 diabetes (claim 2), wherein the subject has metabolic syndrome (claim 3), wherein the patient is undergoing therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 6), wherein the patient remains hyperglycemic despite therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 8).
Fasano et al teach a method of treating diabetes using a peptide antagonist of zonulin comprising amino acid sequence of SEQ ID NO:15 identical to the instantly claimed peptide of SEQ ID NO:1 (see 0026]. They teach that the peptide composition is to slow down the loss of beta-cells and it can be administered with other compounds such as GLP-1, exendin-4 (see paragraph [0026], [0029]). They show that AT-1001 treated subjects did not develop T1D where as a control subject did develop T1D (Figure 9, [0042]). Regarding claim 15, they teach a number of peptides having substitution of 2-3 amino acids compared to the amino acid sequence of SEQ ID NO:1 (see sequences 1-24).  Regarding claims 8 and 54,  they teach that a method of treating or slowing the loss of pancreatic beta-cells in a subject in need thereof (which would type 1 and type 2 subjects) comprising administering zonulin antagonist (AT-1001, SEQ ID NO: 15) and other factors such as GLP-1 and exendin-4 (see claim 4 and paragraph [0026, 0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, 15,19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan et al. (IDS, WO 2009/137572) in view of Baron et al (US Pub. No. 2013/0095140).
The instant claims are broadly drawn to a method of treating hyperglycemia in a subject comprising administering an effective amount of larazotide or larazotide derivative in a regimen sufficient to reduce intestinal barrier dysfunction, wherein the subject has type 1 or type 2 diabetes (claim 2), wherein the subject has metabolic syndrome (claim 3), wherein the patient is undergoing therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 6), wherein the patient remains hyperglycemic despite therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 8), wherein the patient further comprises an inflammatory  liver or fatty liver disease such as NAFLD or NASH (claim 9-10), wherein the patient has impaired kidney function and has chronic kidney disease or diabetic nephropathy(claim 11-12) and wherein larazotide is co-formulated or administered with an orally administered therapeutic agent for hyperglycemia or diabetes mellitus (claim 19-20).
The teachings of Alkan et al are summarized as set forth above. Alkan et al do not teach a patient having diabetes that further comprises an inflammatory  liver or fatty liver disease such as NAFLD or NASH, wherein the patient has impaired kidney function and has chronic kidney disease or diabetic nephropathy, and wherein larazotide is co-formulated or administered with an orally administered therapeutic agent for hyperglycemia or diabetes mellitus
Baron et al. teach a biguanide related compound including metformin for treating diabetes, obesity and other metabolic diseases, disorders or condition by administering a biguanide (abstract). They teach that diabetes treatments are designed to lower blood glucose levels and they include mimetics of GLP-1 and examples are exenatide and the analog of GLP-1 liraglutide (see paragraph [0004]). They teach treating NASH, non-alcoholic fatty liver disease, diabetic neuropathy, diabetes I, diabetes type II, obesity or pre-diabetes (see paragraph [0164]). They teach to achieve the treatment metformin is designed for modified release that, for example, is retained in the GI tract and/or release metformin dosage in amounts that minimize plasma absorption (see paragraph [0313]). They teach that delivery is oral and can be in different dosage forms [0313]. They teach that metformin can be in a salt form for delivery and it is designed in fast release or slow release and therefore, it can be available in about 15 min, 30 min or can be extended release form over the course of about 1, 2,3, 4, 5, 6, 7 or 8 hours [0314]. They suggest administering metformin with other components [0321]. Therefore, it would be obvious to combine metformin with other factors which treat the similar symptoms but work differently such as larazotide which affects cell permeability and treats diabetes (as taught by Alkan et al). They teach that diabetic subjects have hyperglycemia and impaired blood glucose tolerance [0347]. They teach that the composition of metformin is to treat or prevent kidney diseases including chronic kidney disease [0348]. Metformin is well known as anti-hyperglycemic agent that reduces hepatic glucose production, reduces intestinal glucose absorption and increases insulin sensitivity [0005]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine metformin (anti-hyperglycemic agent) for treating NASH, non-fatty liver disease, diabetes or chronic diseases as taught by Baron et al with larazotide or a derivative thereof for treating hyperglycemia that reduces intestinal barrier dysfunction as taught by Alkan et al. Additionally, one would have been motivated to do so because biguanide such as metformin performs its action as hyperglycemic agent by reducing hepatic glucose production, reducing intestinal glucose absorption and increasing insulin sensitivity as taught by Baron et al (see paragraph [0005] and Alkan et al teach that larazotide performs its action in treating diabetes or delaying diabetes by affecting membrane permeability and peptide transport across the membrane. Further, one would have a reasonable expectation of success in combining metformin with larazotide an oral formulation for treating diabetes because both agents treat diabetes by different mechanism. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.

Claims 1-3, 5-6, 8, 15, 16-18, 18-20 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan et al. (IDS, WO 2009/137572) in view of Fogelman et al (US Pub. No. 2009/0163408).
The instant claims are broadly drawn to a method of treating hyperglycemia in a subject comprising administering an effective amount of larazotide or larazotide derivative in a regimen sufficient to reduce intestinal barrier dysfunction, wherein the subject has type 1 or type 2 diabetes (claim 2), wherein the subject has metabolic syndrome (claim 3), wherein the patient is undergoing therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 6), wherein the patient remains hyperglycemic despite therapy with metformin, basal insulin, GLP-1 receptor agonist (claim 8). The method of claim 1, wherein the larazotide derivative has from 1 to 5 amino acid modifications independently selected from deletions, insertions, and substitutions with respect to SEQ ID NO: 1 (15), wherein the larazotide derivative has one or more non-genetically encoded amino acids or one or more D-amino acids (claim 16), wherein the derivative is a retro-inverso larazotide peptide or derivative thereof (claim 17), wherein the larazotide or derivative is administered as a salt (claim 18), wherein larazotide or derivative is co-formulated or administered with an orally administrable therapeutic agent for the treatment of hyperglycemia or diabetes mellitus (claim 19), wherein the therapeutic agent is GLP-1 receptor agonist, dual GIP/GLP-1 receptor agonist, GIP receptor antagonist, metformin, sulphonyl urea, PPAR-gamma agonist, meglitinide, a-glucosidase inhibitor, insulin, or thiazolidinedione (claim 20).
The teachings of Alkan et al regarding claims 1-3, 5-6, 15, 18 and 54 are set forth above. In brief, they teach administering AT-1001, octapeptide (GGVLVQPG (SEQ ID NO:1)) for treating type 1 diabetes. They teach a number of peptides having deletion of 2-3 amino acids compared to the amino acid sequence of SEQ ID NO:1 (see Table 20). They teach that the administration of AT-1001 can comprise additional agents for glucose metabolism for example insulin [0090].  Alkan et al teach administering the compound in a salt form [0086]. They teach that a method of treating diabetes response in a subject such as human by administering one or more compounds of the invention provided with insulins and derivatives thereof [0099]. They do not teach a method of treating hyperglycemia comprising administering larazotide comprising a D-amino acid or wherein larazotide is retro-inverse peptide.
Fogelman et al. teach making therapeutic peptide that comprise D-amino acid or L-amino acid resulting D-peptide or L-peptide, respectively (see paragraphs [0008, 0009, 0011,0025]). They teach that a peptide can be made that inverse peptide, retro peptide and retro-inverse peptides (see [0025]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make larazotide or a derivative thereof comprising D-amino acid, reverse or retro-inverse peptide as taught by Fogelman et al. for treating hyperglycemia that reduces intestinal barrier dysfunction as taught by Alkan et al. Additionally, one would have been motivated to do so because Fogelman et al. teach making synthetic peptides having D-amino acids and inverse or retro-inverse peptide (see paragraph [0025]) and Alkan et al teach that larazotide performs its action in treating diabetes or delaying diabetes by affecting membrane permeability and peptide transport across the membrane. Further, one would have a reasonable expectation of success Fogelman et al. teach making D-peptides, L-peptides, a combination thereof and retro-inverse peptide for therapeutic purposes for oral delivery and Alkan et al teach larazotide peptide for oral delivery in subject for treating diabetes. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Claims 24, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan et al. (IDS, WO 2009/137572) in view of Baron et al (US Pub. No. 2013/0095140) as applied to claim1-3, 5-6, 8-12, 15,19-20, and 22-23 above, and further in view of Fasano et al. (US 2012/0076861).
The instant claimed invention of a method of treating hyperglycemia comprising an effective amount of a pharmaceutical composition comprising larazotide or a derivative thereof, wherein the pharmaceutical composition releases 0.5 mg to about 5 mg of larazotide or derivative (claims 24-25) and wherein the larazotide is administered more than once daily.
The teachings of Alkan et al. and Baron et al. are set forth above. Alkan et al. teach larazotide for treating hyperglycemia and Baron et al teach metformin for treating hyperglycemia and therefore, the combination of two is obvious for the same treatment. Baron et al teach slow release oral composition that can be release from 15 min to up to 8 hours (see above). Neither Alkan et al nor Baron et al teach larazotide in a dosage release of 0.5 mg to 1 mg or 5 mg, and Alkan et al. nor Baron also do not teach more than once dose of larazotide.
Fasano et al teach use of larazotide (AT-1001) 0.25 mg to 8 mg in an oral dosage and they teach administering at least three times daily (see claims 15, 25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use larazotide or a derivative thereof in an amount 0.5 to 5 mg for more than once a day as taught by Fasano et al for treating hyperglycemia that reduces intestinal barrier dysfunction as taught by Alkan et al. in view of Baron et al. Additionally, one would have been motivated to do so because Fasano et al teach administering larazotide in amount ranging from 0.5 mg to 5 mg and administering at least three times daily for treating an immunological disease, therefore, one skill in the art would use the similar dosage and time for treating hyperglycemia. Further, one would have a reasonable expectation of success Fasano et al. teach these dosages and administration regimen of larazotide peptide for oral delivery in subject for an immunological disorder. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Generally, differences in concentrations of components of a formulation, timing dosages and frequency of administration of larazotide will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646